
	
		I
		112th CONGRESS
		1st Session
		H. R. 2811
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Austin Scott of
			 Georgia introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind all unobligated funds made available for
		  capital assistance for high-speed rail corridors under the American Recovery
		  and Reinvestment Act of 2009.
	
	
		1.High-speed rail funding
			 rescissionAll funds made
			 available for capital assistance for high-speed rail corridors under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 208) that remain unobligated are hereby rescinded.
		
